Citation Nr: 0734795	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  04-36 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for degenerative stenosis 
of the cervical spine (claimed as chronic neck pain), 
including as secondary to the service-connected disability of 
recurrent migratory thrombophlebitis, bilateral lower 
extremities, with massive varicosities below the knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1976 to July 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal. 

In June 2007, the veteran submitted additional evidence along 
with a waiver  of review by the agency of original 
jurisdiction.

Pursuant to 38 U.S.C.A. § 7107(a); 38 C.F.R. § 20.900(c), a 
Deputy Vice Chairman of the Board has granted a motion for 
advancement on the docket of this case due to the veteran's 
severe financial hardship.


FINDING OF FACT

Degenerative stenosis of the cervical spine was not 
manifested during service or to a compensably disabling 
degree within one year of separation from active duty 
service, and there is no competent medical evidence 
supporting the assertion that there is a relationship between 
degenerative stenosis of the cervical spine and any aspect of 
his active duty service, including a service-connected 
disability.


CONCLUSION OF LAW

Degenerative stenosis of the cervical spine was not incurred 
in or aggravated by active military service and it is not 
proximately due to service or a service-connected disorder. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in December 
2003.  This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim.  While VA 
failed to provide notice how a disability rating and 
effective date is assigned, in light of the decision reached 
below that error was harmless, and questions pertaining to 
those matters are moot.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA medical records, and lay statements are 
associated with the claims file.  VA did not provide the 
veteran with an examination in connection with his claim of 
service connection for degenerative stenosis of the cervical 
spine.  The Board has determined that the evidence in this 
case is sufficient to make a decision on the issues on 
appeal.  38 C.F.R. § 3.159 (2007).   

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claim

The veteran seeks service connection for degenerative 
stenosis of the cervical spine (claimed as chronic neck pain) 
as secondary to the service-connected disability of recurrent 
migratory thrombophlebitis, bilateral lower extremities, with 
massive varicosities below the knee.  Having carefully 
considered the claim on both a direct and secondary basis, in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal must be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted on a direct basis if it is 
shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease contracted in 
the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury incurred in service alone is not enough.  There must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury.  Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  It is upon the lack of a nexus between any 
current disability and the in-service injury that the claim 
for direct service connection fails. 

Service medical records are devoid of any evidence of 
complaints, treatment, or diagnosis of degenerative stenosis 
of the cervical spine.  In short cervical spine problems were 
not shown during service, at separation, or for many years 
thereafter.

In May 2003, the veteran underwent a VA magnetic resonance 
imaging (MRI) examination and was diagnosed with degenerative 
stenosis at the cervical spine, most pronounced at the C5-6 
level.  

In August 2003, the veteran was seen in the VA neurosurgery 
clinic where he reported constant and severe neck pain for 
approximately 4 to 5 months.  He also complained of right arm 
atrophy and weakness.  Imaging revealed multi-level cervical 
stenosis due to degenerative disc disease and spurring.  

In December 2003, the veteran was again seen in the VA 
neurosurgery clinic where he was diagnosed with chronic neck 
pain.  An EMG revealed right C6-7 radiculopathy and left 
cervical radiculopathy, site unspecified.  The examiner noted 
the veteran was a very high risk surgical candidate due to 
his coagulopathy.  The examiner further stated there were no 
clear neurosurgical indications.  The examiner opined the 
veteran's neck pain would not benefit from surgery and it was 
doubtful that his right bicep weakness would improve with 
decompression.  The examiner advised conservative medical 
management at this time.  

In a May 2007 VA neurology consultation, the veteran reported 
problems with neck pain radiating into the right arm for 6-8 
years with weakness.  The examiner diagnosed cervical disc 
disease with severe right C-5 radiculopathy, milder lumbar 
disc disease, and chiari I malformation.  The examiner noted 
that because the veteran was taking Coumadin, he was not a 
candidate for epidural steroid blocks. 

In June 2007, the veteran underwent a MRI examination of the 
cervical spine.  The examination revealed degenerative disc 
disease at multiple levels of the cervical spine.  

In this case, there is no competent medical evidence of a 
nexus between the veteran's service and his degenerative 
stenosis of the cervical spine.  By "competent medical 
evidence" is meant in part that which is provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  None of the medical evidence of record relates 
the veteran's degenerative stenosis of the cervical spine to 
any event or incident during active military duty.

Nor is there any evidence of continuity of symptomatology.  
In May 2007, the veteran reported neck pain which had been 
on-going for 6-8 years.  The first diagnosis associated with 
the record of degenerative stenosis of the cervical spine is 
dated in August 2003 (i.e. approximately 22 years after the 
veteran's separation from service).  This lengthy period 
without treatment for the claimed disorder is evidence 
against a finding of continuity of symptomatology, and it 
weighs heavily against the claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).  This gap in evidence constitutes negative 
evidence that tends to disprove the veteran's claim that the 
veteran had an injury in service that resulted in a chronic 
disability or persistent symptoms.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).
   
Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection on a direct basis is not 
warranted.

The Board also considered whether service connection was 
warranted on a secondary basis.  The law provides that 
secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a) (2003). 
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993). Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.

As noted above, the veteran has a current diagnosis of 
degenerative stenosis of the cervical spine.  The record also 
reflects the veteran is in receipt of service connection for 
recurrent migratory thrombophlebitis, bilateral lower 
extremities, with massive varicosities below the knee.  
Therefore, the question is whether there is a nexus between 
the current degenerative stenosis of the cervical spine and 
the service-connected recurrent migratory thrombophlebitis, 
bilateral lower extremities, with massive varicosities below 
the knee.

A thorough review of the record reveals that there is no 
medical evidence associated with the claims file that 
establishes a nexus between degenerative stenosis of the 
cervical spine and the service-connected disability of 
recurrent migratory thrombophlebitis, bilateral lower 
extremities, with massive varicosities below the knee.  No VA 
examiner has established that the veteran's recurrent 
migratory thrombophlebitis either caused or aggravated the 
veteran's cervical stenosis.

The veteran contends that because of his Coumadin therapy for 
recurrent migratory thrombophlebitis, bilateral lower 
extremities, with massive varicosities below the knee, he is 
unable to undergo surgery on his neck.  However, the medical 
evidence of record indicated the veteran is not a surgical 
candidate for reasons unrelated to his Coumadin therapy.  
Indeed, a December 2003 VA examiner opined the veteran's neck 
pain would not benefit from surgery and it was doubtful that 
his right bicep weakness would improve with decompression.  
The examiner advised conservative medical management.  The 
May 2007 VA examiner did note that the veteran was not a 
candidate for epidural steroid injections because of his 
Coumadin therapy.  The examiner, however, did not indicate a 
need for surgical intervention.

While the veteran asserted in a May 2007 statement that a VA 
neurologist on May 11, 2007 gave an equivocal (possibly 
favorable) reply to a question he posed as to a possible 
relationship between his neck nerve problems and an inservice 
fall, review of the neurologist's report of that date shows 
no such statement.  The neurologist's equivocal statement on 
this date pertained to the origin of the veteran's right leg 
weakness and not to the origin of his cervical spine 
complaints.  

The Board does not doubt the sincerity of the veteran's 
belief that he has developed degenerative stenosis of the 
cervical spine as a result of the service-connected recurrent 
migratory thrombophlebitis, bilateral lower extremities, with 
massive varicosities below the knee.  As a lay person without 
the appropriate medical training and expertise, however, he 
is not competent to provide a probative opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection degenerative stenosis of the cervical 
spine, including as being secondary to the service-connected 
recurrent migratory thrombophlebitis, bilateral lower 
extremities, with massive varicosities below the knee.  The 
benefit-of-the-doubt rule is not for application. 38 U.S.C.A. 
§ 5107, Gilbert v. Derwinksi, 1 Vet.App. 49 (1990).




ORDER


Entitlement to service connection for degenerative stenosis, 
cervical spine (claimed as chronic neck pain) is denied, both 
on a direct basis and as secondary to the service-connected 
disability of recurrent migratory thrombophlebitis, bilateral 
lower extremities.


____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


